UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-1479


ARLEY T. JONES-BEY,

                Plaintiff - Appellant,

          v.

TATE DODGE CHRYSLER JEEP, Incorporated,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:08-cv-03440-BEL)


Submitted:   November 18, 2010               Decided:   November 24, 2010


Before SHEDD and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Arley T. Jones-Bey, Appellant Pro Se. David Bruce Stratton,
JORDAN, COYNE & SAVITS, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Arley T. Jones-Bey appeals the district court’s orders

denying his civil action and Fed. R. Civ. P. 60(b) motion for

reconsideration.       We     have   reviewed   the   record   and   find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         Jones-Bey v. Tate Dodge Chrysler Jeep,

Inc., No. 1:08-cv-03440-BEL (D. Md. Mar. 12 & Apr. 13, 2010).

We   dispense   with   oral    argument    because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                       2